                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES - GENERAL

Case No.      CV 21-2242-DMG (SPx)                                         Date     June 14, 2021

Title Lux EAP, LLC v. Community Action Employment Assistance Program


Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                                     Not Reported
              Deputy Clerk                                                   Court Reporter

   Attorneys Present for Plaintiff(s)                             Attorneys Present for Defendant(s)
             Not Present                                                     Not Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
             LACK OF PROSECUTION

        Absent a showing of good cause, an action must be dismissed without prejudice if the summons
and complaint are not served on a defendant within 90 days after the complaint is filed. See Fed. R. Civ.
P. 4(m). Generally, defendant must answer the complaint within 21 days after service (60 days if the
defendant is the United States).

        In the present case, it appears that these time periods have not been met. Accordingly, the Court,
on its own motion, orders plaintiff(s) to show cause in writing on or before June 21, 2021 why this action
should not be dismissed as to defendant Community Action Employment Assistance Program for lack of
prosecution.

        No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a written response on or before the date upon which a response by plaintiff(s)
is due. This action will be dismissed as to defendant Community Action Employment Assistance
Program if a written response demonstrating good cause is not filed by the date indicated above.




CV-90                                CIVIL MINUTES - GENERAL                      Initials of Deputy Clerk KT
